        Case 1:15-cv-09935-NRB Document 104 Filed 10/12/18 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
                                     :
ERIK H. GORDON, RYAN GIUNTA          :
and M101 GROUP LLC,                  :
                                     : 15 Civ. 9935 (NRB) (NS)
                     Plaintiffs,     :
                                     : JURY TRIAL DEMANDED
         – against –                 :
                                     :
JAMES T. DINGMAN, OUT WEST           :
HOSPITALITY LTD. and THE TRAVELLER’S :
BEACH RESTAURANT LTD.,               :
                                     :
                     Defendants.     :
                                     :
------------------------------------x

                            SECOND AMENDED COMPLAINT

       Plaintiffs Erik H. Gordon (“Gordon”), Ryan Giunta (“Giunta”) and M101 Group LLC

(“M101”), by their undersigned attorneys, for their Second Amended Complaint against

defendants James T. Dingman (“Dingman”), Out West Hospitality Ltd. (“OWH”) and The

Traveller’s Beach Restaurant Ltd. (“Traveller’s” and, collectively with Dingman and OWH

referred to as “Dingman”), allege as follows:

                                    NATURE OF ACTION

       1.      In or about late 2012, Dingman announced plans to establish a hospitality

conglomerate that would own and operate a network of restaurants, bars, hotels and other venues

in the Bahamas.

       2.      This case arises out of Dingman’s scheme to defraud investors -- including

Gordon -- and steal money and services -- including from Giunta and M101 -- in connection with

the development of that hospitality conglomerate. Defendants OWH and Traveller’s are two

entities through which Dingman perpetrated his scheme.
        Case 1:15-cv-09935-NRB Document 104 Filed 10/12/18 Page 2 of 16



                                JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, as the

First Claim arises under the Securities Exchange Act of 1934, 15 U.S.C. § 78j(b). Subject matter

jurisdiction over the Second through Fifth Claims exists pursuant to 28 U.S.C. § 1367 because

those claims for relief are so related to the First Claim as to form part of the same case or

controversy.

       4.      This Court also has subject matter jurisdiction over this matter pursuant to 28

U.S.C. § 1332(a)(2), as there is complete diversity between the parties and the amount in

controversy exceeds $75,000 per plaintiff, exclusive of costs and interest.

       5.      This Court has personal jurisdiction over defendants under C.P.L.R. § 302 and

Rule 4 of the Federal Rules of Civil Procedure.

       6.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to the claim occurred in the

Southern District of New York, or in the alternative, pursuant to 28 U.S.C. § 1391(b)(3).

                                         THE PARTIES

       7.      Gordon is an individual and citizen of Florida.

       8.      Giunta is an individual and citizen of New York.

       9.      M101 is a limited liability company formed under the laws of New York. M101

is a citizen of New York because its sole member, Giunta, is a citizen of New York.

       10.     Upon information and belief, Dingman is an American citizen who currently

resides in and is a citizen of California or New Hampshire.

       11.     Upon information and belief, OWH is a corporation organized under the laws of

the Bahamas with its principal place of business in Nassau, Bahamas. Upon information and

belief, OWH has no assets and no longer conducts any business. It is joined as a nominal


                                                  2
          Case 1:15-cv-09935-NRB Document 104 Filed 10/12/18 Page 3 of 16



defendant in this action because it was used by Dingman to commit the wrongful acts

complained of herein.

          12.   Upon information and belief, Traveller’s is a corporation organized under the

laws of the Bahamas with its principal place of business in Nassau, Bahamas. Upon information

and belief, Traveller’s has no assets and no longer conducts any business. It is joined as a

nominal defendant in this action because it was used by Dingman to commit the wrongful acts

complained of herein.

                            FACTS COMMON TO ALL CLAIMS

          13.   Giunta has over fifteen years of experience in brand development, marketing and

advertising.

          14.   In or about 2006, Giunta met Dingman in New York, New York through a mutual

friend.

          15.   On or about November 4, 2012, Dingman and Giunta had a conversation at

Dingman’s family home located at 133 East 64th Street in Manhattan (the “Dingman Home”).

At that meeting, Dingman offered to retain Giunta, through M101 (Giunta and M101 hereinafter

referred to collectively as “Giunta”), to provide consulting services at $150,000 per year in

connection with Dingman’s planned business venture. As additional compensation, Dingman

offered a ten percent equity interest to Giunta in the company that would eventually become

OWH.

          16.   Giunta accepted Dingman’s offer. In reliance on Dingman’s representations and

promises, on or about November 5, 2012, Giunta terminated his employment in New York.

          17.   On or about February 2, 2013, Giunta moved to the Bahamas and began to

provide consulting services and commence the business operations of Dingman’s hospitality

conglomerate.


                                               3
        Case 1:15-cv-09935-NRB Document 104 Filed 10/12/18 Page 4 of 16



       18.      Giunta fully performed under his agreement with Dingman.

       19.      Despite all the work that Giunta performed, Dingman paid only $3,000 in

compensation to Giunta.

       20.      Upon information and belief, on September 6, 2013, Dingman incorporated

OWH, purportedly to serve as a parent company for his hospitality businesses.

       21.      In or about November 2013, Dingman first approached Gordon about investing in

OWH.

       22.      From on or about November 1, 2013 through on or about November 22, 2013,

Dingman and Gordon met for lunch, at least two times per week, at Le Bilboquet and Minetta

Tavern restaurants in Manhattan. During the same period, Dingman and Gordon met at least

once at the Dingman Home. Dingman and Gordon also had several lengthy phone calls that

Dingman initiated to Gordon and that Gordon received in Manhattan (these lunches, meetings

and phone conversations hereinafter referred to collectively as the “November 2013

Communications”).

       23.      During the November 2013 Communications, Dingman made various material

misrepresentations to Gordon to induce Gordon to invest in OWH and/or its purported

subsidiaries.

       24.      During the November 2013 Communications, Dingman represented to Gordon

that OWH was the parent company of his other Bahamian businesses, owning 100% of the

shares of his other companies.      Dingman represented to Gordon that OWH’s purported

subsidiaries were operating at a profit and that each, with one exception, was cash positive.

Drawing on a piece of paper during one lunch at Le Bilboquet, Dingman further represented to

Gordon the financial position of OWH and its purported subsidiaries. Dingman stated to Gordon




                                               4
        Case 1:15-cv-09935-NRB Document 104 Filed 10/12/18 Page 5 of 16



that his shares would be registered with the appropriate Bahamian authorities. Dingman also

advised Gordon that any investment in OWH or any of its purported subsidiaries, would be in

consideration for a proportionate equity stake in OWH. Each of these representations was false.

       25.     Upon information and belief, at the time Dingman made these representations to

Gordon, OWH did not own any of Dingman’s other hospitality businesses. In fact, upon

information and belief, OWH had no assets at all.

       26.     During the November 2013 Communications, Dingman further represented to

Gordon that Dingman personally had invested significant sums -- at least $600,000 in cash and

other in-kind contributions -- in OWH, giving Gordon the impression that OWH was already

well-capitalized. This representation was false. Upon information and belief, Dingman had

invested little (if any) of his own capital in OWH.

       27.     In addition to telling Gordon that his investments in OWH and/or its purported

subsidiaries would earn him equity shares in OWH, during the November 2013

Communications, Dingman represented that, upon completion of Gordon’s planned investment

schedule, Gordon and Dingman would each be equal owners of the entirety of OWH’s equity,

except for the sweat equity stake to be held by Giunta. This representation was false. Upon

information and belief, Dingman already had promised equity stakes to others.

       28.     During the November 2013 Communications, Dingman repeatedly told Gordon

that, should Gordon be dissatisfied in any way with the direction or performance of OWH,

Dingman would fully refund Gordon’s investment and that Dingman could keep OWH and its

purported subsidiaries funded through his own capital. He further promised that if he and

Gordon could not come to an agreement on a written document memorializing the terms of

Gordon’s investment, Dingman would refund Gordon’s investment.




                                                 5
        Case 1:15-cv-09935-NRB Document 104 Filed 10/12/18 Page 6 of 16



       29.    During the November 2013 Communications, Dingman offered -- and Gordon

accepted -- that Gordon would invest capital in OWH and/or its subsidiaries in exchange for a

fifty percent equity stake in OWH.

       30.    On November 22, 2013, and in reliance on his agreement with Dingman, Gordon

wired $100,000 from his personal bank account in New York to an account to which Dingman

directed Gordon.

       31.    In an acknowledgment letter on OWH letterhead that Dingman sent to Gordon,

Dingman made the following representations: “This letter is to acknowledge the receipt of 3

wires in the total amount $100,000.00 USD made out to Traveller’s Restaurant. Out West

Hospitality, Ltd intends to use the funds to purchase material and general operations. The

investment will represent a 10 percent stake in the holding company of Out west Hospitallity

[sic]. We appreciate your support and investment in the holding company.”

       32.    Upon information and belief, these representations were false, among other

reasons, because (i) OWH did not own Traveller’s and had not issued or registered shares to

anyone other than Dingman and/or his agents and (ii) Gordon’s funds were not used exclusively

to purchase material and fund general operations of OWH, but rather, were used towards

Dingman’s other business and personal expenses.

       33.    On or about December 17, 2013, Gordon wired $150,000 from his personal bank

account in New York to an account to which Dingman directed Gordon. In an acknowledgment

letter on OWH letterhead that Dingman sent to Gordon, Dingman made the following

representations: “This letter is to acknowledge the receipt of 2 wires in the total amount

$150,000.00 USD made out to Traveller’s Restaurant. Out West Hospitality, Ltd intends to use

the funds to purchase of The Beach House and general operations. The investment will represent




                                              6
        Case 1:15-cv-09935-NRB Document 104 Filed 10/12/18 Page 7 of 16



a[nother] 10 percent stake in the holding company of Out west Hospitallity [sic]. January 15th

the company will issue shares that will represent a total investment of 250,000 USD. We

appreciate your support and investment in the holding company.”

       34.      Upon information and belief, these representations were false, among other

reasons, because (i) OWH did not own Traveller’s and had not issued or registered shares to

anyone other than Dingman and/or his agents, (ii) Gordon’s funds were not used exclusively to

purchase material and fund general operations of OWH, but rather, were used towards

Dingman’s other business and personal expenses and (iii) OWH never issued shares to Gordon.

       35.      From in or about January 2014 through in or about April 2014, Dingman and

Gordon continued to meet regularly for lunch in Manhattan. During these lunches, Dingman

continued to repeat and reiterate his misrepresentations from the November 2013

Communications, including, but not limited to, that Gordon was the only OWH investor other

than Dingman himself and that, following Gordon’s multiple investments, Gordon would own

fifty percent of OWH, subject to recognition of Giunta’s sweat equity interest of ten percent.

       36.      During this time period, Dingman also made similar misrepresentations in emails

to Gordon. For example, in a March 27, 2014 email to Gordon and Dingman’s assistant,

Dingman wrote: “Erik [Gordon] and I have partnered up in The Bahamas in a fifty/fifty

partnership.”

       37.      On or about March 7, 2014, over lunch at the Beverly Hills Hotel in Beverly

Hills, California, Dingman asked Gordon to wire $18,000 for him as a personal loan. On or

about March 7, 2014, Gordon wired $18,000 from his personal bank account in New York to the

payroll company for Traveller’s. Dingman never repaid Gordon and falsely told Gordon that he

would count the $18,000 toward Gordon’s equity in OWH.




                                                7
        Case 1:15-cv-09935-NRB Document 104 Filed 10/12/18 Page 8 of 16



       38.     On or about March 12, 2014, Gordon wired an additional $75,000 as an

investment in OWH from his personal bank account in New York to an account to which

Dingman directed Gordon.

       39.     During the period from in or about January 2014 through in or about May 2014,

Gordon repeatedly requested that Dingman and OWH provide detailed financial records for

OWH and its purported subsidiaries. Dingman failed to provide the requested information.

       40.     On or about April 22, 2014, OWH’s accountant sent an email to Gordon stating

that “until I was hired a few months back to structure the group there were no accounting

processes in place.”

       41.     When Gordon sought further clarification from Dingman, Dingman emailed

Gordon on or about April 22, 2014 and explained, among other things, that “you just have a peter

paying paul [sic] situation.”

       42.     On or about April 22, 2014, during a phone call that Dingman initiated to Gordon,

Dingman represented to Gordon that there was $140,000 in OWH’s bank account.               Upon

information and belief, OWH did not have its own bank account.

       43.     In or about May 2014, Giunta terminated his employment with Dingman.

       44.     On or about September 9, 2014, Dingman wrote a joint letter to all OWH

investors informing them that all businesses had been closed. The existence of other equity

holders was a surprise to Gordon due to Dingman’s prior representations that only Gordon,

Dingman and Giunta held equity interests in OWH.

       45.     In the weeks following Dingman’s September 2014 letter to investors, Dingman

did not respond to Gordon’s phone calls or emails requesting information about OWH’s




                                               8
        Case 1:15-cv-09935-NRB Document 104 Filed 10/12/18 Page 9 of 16



operations and financials. Dingman also refused to refund Gordon’s investment, as Gordon had

requested.

Dingman’s Abuse of the Corporate Form Requires Piercing of the Corporate Veil

       46.      Upon information and belief, throughout the course of his dealings with Gordon

and Giunta, Dingman abused the privilege of doing business in the corporate form by exercising

complete domination and control over OWH and Traveller’s, treating the companies as his alter

egos and using the corporate form to evade and conceal personal liabilities as detailed above.

       47.      Upon information and belief, all shares of OWH and Traveller’s are owned and

controlled either by Dingman directly or by Dingman’s agents holding the shares for Dingman’s

sole benefit.

       48.      Upon information and belief, Dingman directs all operations and controls all the

finances of OWH and Traveller’s.

       49.      Upon information and belief, Dingman never opened separate bank accounts for

OWH and Traveller’s (or the other purported subsidiaries), but instead, used the bank account of

Traveller’s to hold assets and pay his personal expenses and the expenses of his other hospitality

businesses.

       50.      Upon information and belief, Dingman disregarded the corporate form by

transferring assets and liabilities between and among himself, OWH and Traveller’s without

consideration in order to evade creditors and enrich himself.

       51.      Upon information and belief, Dingman disregarded the corporate form by

utilizing employees of one company in service of his other companies, failing to engage in

corporate formalities such as election of directors and maintenance of corporate records,

inadequately capitalizing OWH and Traveller’s and failing to ensure that OWH and Traveller’s

had sufficient income and/or assets to meet their liabilities.


                                                  9
       Case 1:15-cv-09935-NRB Document 104 Filed 10/12/18 Page 10 of 16



       52.     Upon information and belief, Dingman incorporated OWH and Traveller’s,

exercised complete domination and control over these companies and abused their corporate

forms in order to perpetrate a fraud against Gordon and evade liabilities he incurred to Gordon

and Giunta through his solicitation and acceptance of their investments and services based on his

material misrepresentations.

       53.     Piercing the corporate veil is necessary to prevent Dingman from avoiding

liability to Gordon and Giunta.

                                   FIRST CLAIM:
             VIOLATIONS OF SECTION 10(b) OF THE EXCHANGE ACT,
       15 U.S.C. § 78j(b) and EXCHANGE ACT RULE 10b-5, 17 C.F.R. § 240.10b-5
               (By Gordon against James Dingman, OWH and Traveller’s)

       54.     Gordon incorporates by reference the allegations contained in paragraphs 1

through 53 above as if set forth fully herein.

       55.     Between in or about January 2013 through in or about September 2014, Dingman,

on behalf of himself, OWH and Traveller’s, with scienter, by use of the means or

instrumentalities of interstate commerce or of the mails, in connection with the sale of securities

in OWH: (a) employed devices, schemes, or artifices to defraud; (b) made untrue statements of

material facts or omitted to state material facts necessary in order to make the statements made,

in light of the circumstances under which they were made, not misleading; and (c) engaged in

acts, practices or courses of business which operated or would operate as a fraud or deceit upon

any person.

       56.     Dingman engaged in the aforementioned conduct during the November 2013

Communications and thereafter by falsely representing, among things, that: (i) OWH was the

parent company and 100% owner of Traveller’s and other purported subsidiaries; (ii) Dingman

was issuing shares of OWH to Gordon worth up to fifty percent of OWH’s equity; (iii) Dingman



                                                 10
       Case 1:15-cv-09935-NRB Document 104 Filed 10/12/18 Page 11 of 16



himself had invested in excess of $600,000 in OWH; (iv) OWH and its purported subsidiaries

were profitable; (v) Gordon’s shares would be registered with the appropriate Bahamian

authorities; and (vi) Gordon, Giunta and Dingman were the only equity stakeholders in OWH.

       57.     Dingman made these material misrepresentations during lunches and meetings

with Gordon in Manhattan and on phone calls that Gordon received in Manhattan.

       58.     These material misrepresentations were made knowingly or recklessly and with

scienter and in connection with and for the purpose of inducing Gordon to invest money in order

to purchase and own stock in OWH, which qualifies as a “security” under the Securities

Exchange Act of 1934.

       59.     Reasonably relying on these misrepresentations, and as a direct result thereof,

Gordon accepted Dingman’s offer for the sale of OWH stock in New York and invested money

for the purpose of purchasing stock in OWH.           Dingman and Gordon therefore incurred

irrevocable liability to carry out the sale and purchase of OWH stock in New York.

       60.     By reason of the activities described above, Dingman violated Section 10(b) of

the Exchange Act, 15 U.S.C. § 78j(b) and the Exchange Act Rule 10b-5, 17 C.F.R. § 240.10b-5.

       61.     By reason of the activities described above, Gordon was damaged in an amount to

be determined at trial but not less than $343,000.

                                    SECOND CLAIM:
                               BREACH OF CONTRACT
                 (By Gordon against James Dingman, OWH and Traveller’s)

       62.     Gordon incorporates by reference the allegations contained in paragraphs 1

through 61 above as if set forth fully herein.

       63.     Gordon and Dingman entered into a contract in Manhattan pursuant to which

Gordon agreed to invest money in OWH and/or its purported subsidiaries and Dingman agreed to

convey to Gordon equity shares in OWH.


                                                 11
       Case 1:15-cv-09935-NRB Document 104 Filed 10/12/18 Page 12 of 16



       64.     Gordon performed under his contract with Dingman by investing $343,000 in

OWH and its purported subsidiaries.

       65.     Dingman breached his contract with Gordon by failing to, among other things,

issue shares in OWH to Gordon or register shares in OWH to Gordon.

       66.     By reason of Dingman’s breach, Gordon has been damaged in an amount to be

determined at trial, but no less than $343,000.

                                      THIRD CLAIM:
                                 BREACH OF CONTRACT
                        (By Giunta and M101 against James Dingman)

       67.     Giunta incorporates by reference the allegations contained in paragraphs 1

through 66 above as if set forth fully herein.

       68.     Giunta and Dingman entered into a contract in Manhattan pursuant to which

Giunta agreed to provide services to Dingman and Dingman agreed to pay Giunta for said

services with compensation and an equity stake in OWH.

       69.     Giunta performed under the contract by working for Dingman from in or about

February 2013 through in or about May 2014.

       70.     Dingman breached his contract with Giunta by failing to, among other things, pay

Giunta amounts he had earned or issue shares in OWH to Giunta.

       71.     By reason of Dingman’s breach, Giunta has been damaged in an amount to be

determined at trial.

                                    FOURTH CLAIM:
                             FRAUDULENT INDUCEMENT
                 (By Gordon against James Dingman, OWH and Traveller’s)

       72.     Gordon incorporates by reference the allegations contained in paragraphs 1

through 71 above as if set forth fully herein.




                                                  12
       Case 1:15-cv-09935-NRB Document 104 Filed 10/12/18 Page 13 of 16



       73.     During the November 2013 Communications and thereafter, Dingman, on behalf

of himself, OWH and Traveller’s, made material false representations to Gordon including, but

not limited to, that: (i) OWH was the parent company and 100% owner of Traveller’s and other

purported subsidiaries; (ii) Dingman was issuing shares of OWH to Gordon worth up to fifty

percent of OWH’s equity; (iii) Dingman himself had invested in excess of $600,000 in OWH;

(iv) OWH and its purported subsidiaries were profitable; (v) Gordon’s shares would be

registered with the appropriate Bahamian authorities; and (vi) Gordon, Giunta and Dingman

were the only equity stakeholders in OWH.

       74.     Dingman’s representations were false, and Dingman knew them to be false, at the

time they were made.

       75.     Dingman’s misrepresentations were material. Gordon would not have entered

into the agreement with Dingman had he known the truth behind Dingman’s misrepresentations.

       76.     Dingman made these misrepresentations for the purpose of inducing Gordon to

enter into a contract for the purchase of an equity stake in OWH.

       77.     Gordon reasonably relied upon the truth of Dingman’s misrepresentations in

agreeing to enter into his contract with Dingman and to invest $343,000 with Dingman for the

purchase of an equity stake in OWH and its purported subsidiaries.          Gordon relied upon

Dingman’s misrepresentations to his detriment and ignorance of their falsity.

       78.     Dingman’s misrepresentations directly caused Gordon to enter into the contract

with Dingman for the purchase of an equity stake in OWH, thereby injuring Gordon.

       79.     Accordingly, the contract for the purchase of the equity stake in OWH should be

rescinded.




                                               13
            Case 1:15-cv-09935-NRB Document 104 Filed 10/12/18 Page 14 of 16



            80.   In addition, as a direct result of Dingman’s fraudulent inducement, Gordon has

suffered damages in an amount to be proven at trial, including, but not limited to, the costs of

prosecuting this action.

            81.   Accordingly, Gordon should be awarded damages in an amount to be determined

at trial.

                                       FIFTH CLAIM:
                                           FRAUD
                   (By Gordon against James Dingman, OWH and Traveller’s)

            82.   Gordon incorporates by reference the allegations contained in paragraphs 1

through 81 above as if set forth fully herein.

            83.   During the November 2013 Communications and thereafter, Dingman, on behalf

of himself, OWH and Traveller’s, made material false representations to Gordon including, but

not limited to, that: (i) OWH was the parent company and 100% owner of Traveller’s and other

purported subsidiaries; (ii) Dingman was issuing shares of OWH to Gordon worth up to fifty

percent of OWH’s equity; (iii) Dingman himself had invested in excess of $600,000 in OWH;

(iv) OWH and its purported subsidiaries were profitable; (v) Gordon’s shares would be

registered with the appropriate Bahamian authorities; and (vi) Gordon, Giunta and Dingman

were the only equity stakeholders in OWH.

            84.   Dingman’s representations were false, and Dingman knew them to be false, at the

time they were made.

            85.   Dingman’s false representations were material. Gordon would not have entered

into the agreement with Dingman or invested in OWH and its purported subsidiaries had he

known the truth behind Dingman’s misrepresentations.




                                                 14
            Case 1:15-cv-09935-NRB Document 104 Filed 10/12/18 Page 15 of 16



            86.   Dingman engaged in a clear and intentional course of conduct to conceal from

Gordon the falsity of each of his representations and made his material, false representations

with the intent to defraud Gordon.

            87.   Gordon reasonably relied on Dingman’s misrepresentations in agreeing to enter

into his contract with Dingman and to invest $343,000 with Dingman for the purchase of an

equity stake in OWH and its purported subsidiaries.                  Gordon relied on Dingman’s

misrepresentations to his detriment and in ignorance of their falsity.

            88.   As a direct result of Dingman’s misrepresentations and Gordon’s reliance,

Gordon entered into the agreement with Dingman and was damaged.

            89.   Accordingly, Gordon’s agreement with Dingman is void, in whole or in part,

because it was the product of fraud.

            90.   As a direct result of Dingman’s fraud, Gordon has suffered damages in an amount

to be proven at trial, including, but not limited to, the costs of prosecuting this action.

            92.   Accordingly, Gordon should be awarded damages in an amount to be determined

at trial.

                                     DEMAND FOR RELIEF

            WHEREFORE, Erik H. Gordon, Ryan Giunta and M101 Group LLC respectfully pray

that this Court enter judgment in their favor and against defendants James T. Dingman, Out West

Hospitality Ltd. and The Traveller’s Beach Restaurant Ltd. as follows:

            a)    On the First Claim, awarding Gordon damages in an amount to be determined at

trial, plus interest to the maximum extent permitted by law, along with Gordon’s costs and

disbursements in this action, including reasonable attorney’s fees;




                                                  15
       Case 1:15-cv-09935-NRB Document 104 Filed 10/12/18 Page 16 of 16



       b)      On the Second Claim, awarding Gordon damages in an amount to be determined

at trial, plus interest to the maximum extent permitted by law, along with Gordon’s costs and

disbursements in this action, including reasonable attorney’s fees;

       c)      On the Third Claim, awarding Giunta and M101 damages in an amount to be

determined at trial, plus interest to the maximum extent permitted by law, along with their costs

and disbursements in this action, including reasonable attorney’s fees;

       d)      On the Fourth Claim, awarding rescission of Gordon’s agreement with Dingman,

awarding Gordon damages in an amount to be determined at trial, plus interest to the maximum

extent permitted by law, along with Gordon’s costs and disbursements in this action, including

reasonable attorneys’ fees;

       e)      On the Fifth Claim, declaring Gordon’s agreement with Dingman void, in whole

or in part, awarding Gordon damages in an amount to be determined at trial, plus interest to the

maximum extent permitted by law, along with Gordon’s costs and disbursements in this action,

including reasonable attorneys’ fees; and

       f)      Such other and further relief as this Court may deem just and proper.

              PLAINTIFFS DEMAND A JURY TRIAL ON THEIR CLAIMS.

Dated: New York, New York
       October 7, 2016                      SULLIVAN & WORCESTER LLP


                                            By: /s/Harry H. Rimm
                                                Franklin B. Velie
                                                Harry H. Rimm
                                                Clark A. Freeman
                                                  1633 Broadway
                                                  New York, New York 10019
                                                  (212) 660-3000

                                              Attorneys for Plaintiffs
                                              Erik H. Gordon, Ryan Giunta
                                              and M101 Group LLC


                                                16
